Title: Jean Luzac to John Adams: A Translation, 24 November 1780
From: Luzac, Jean
To: Adams, John


      
       Sir
       Leyden, 24 November 1780
      
      I have the honor to enclose two more copies of the Pensées. I am not including more because you can get them more easily in Amsterdam from the booksellers listed in the advertisement appearing in today’s Gazette. I am very glad that you approve of the preface which is, however, far beneath the encomium that you bestow upon it.
      I agree with you regarding the intentions of the people whom you mention. I hope, if they are realized, that it will be a real war: that it will not be a mock war, calculated to crush the commercial interest of our country and to increase by our defeats the influence of those, who cry that our friendship with Britain is our salvation. In the meantime, it appears that the publication of Mr. Laurens’ papers works against the wishes of those who made such an uproar over them.
      I have the honor to be, with the most respectful sentiments, sir, your excellency’s very humble and very obedient servant,
      
       J: Luzac
      
     